DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 21-27, drawn to a lead-free, silver-free solder alloy containing Sn, Bi, Cu, Sb, Co, classified in B23K 35/262.
II. Claims 28-33, drawn to a lead-free, silver-free solder alloy containing Sn, Bi, Cu, Sb, and Ga, classified in C22C 13/00.
III. Claims 34-40, drawn to a lead-free, silver-free solder alloy containing Sn, Bi, Cu, Sb, Ga, classified in C22C 13/02.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design as the solder alloy of Invention I is requires Co and at least one of Ge or Ni but does not contain Ga, the solder alloy of Invention II requires Ga but does not contain Co, Ge, or Ni, and the solder alloy of Invention III requires Ga and at least one of Ge or Ni but does not contain Co. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁ the inventions have acquired a separate status in the art in view of their different classification
⦁ the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁ the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

If Invention I is elected, the following election of species must also be made:
This application contains claims directed to the following patentably distinct species:
Species IA: Claim 22, drawn to a lead-free, silver-free solder alloy consisting of Sn, Bi, Cu, Sb, Co, and Ge, requiring search in C22C 13/02
Species IB: Claim 23, drawn to a lead-free, silver-free solder alloy consisting of Sn, Bi, Cu, Sb, Co, and Ni, requiring search in C22C 19/03
Species IC: Claim 24, drawn to a lead-free, silver-free solder alloy consisting of Sn, Bi, Cu, Sb, Co, Ge, and Ni, requiring search in C22C 19/007
The species are independent or distinct because the claims to different species recite mutually exclusive alloy compositions. See MPEP 806.04(f). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 21 and 25-27 are generic.

If Invention III is elected, the following election of species must also be made:
This application contains claims directed to the following patentably distinct species:
Species IIIA: Claim 35, drawn to a lead-free, silver-free solder alloy consisting of Sn, Bi, Cu, Sb, Ga, and Ge, requiring search in C22C 13/02
Species IIIB: Claim 36, drawn to a lead-free, silver-free solder alloy consisting of Sn, Bi, Cu, Sb, Ga, and Ni, requiring search in C22C 19/03
Species IIIC: Claim 37, drawn to a lead-free, silver-free solder alloy consisting of Sn, Bi, Cu, Sb, Ga, Ge, and Ni, requiring search in C22C 19/007
The species are independent or distinct because the claims to different species recite mutually exclusive alloy compositions. See MPEP 806.04(f). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 34 and 38-40 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
⦁ the species have acquired a separate status in the art in view of their different classification
⦁ the species have acquired a separate status in the art due to their recognized divergent subject matter
⦁ the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Morgan Johnson (r/n 73963) on 10/25/2022 a provisional election was made without traverse to prosecute the invention of Invention I and Species IA, claims 21-22 and 25-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23-24 and 28-40 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions and species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 62/583,271 and 16/022,330, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
‘271 and ‘330 do not provide any disclosure towards or support for the upper portion of the nickel range in claim 21, particularly, the claim recites “0.01 to 0.2 wt% nickel;” however, the priority documents only ever disclose nickel in the range of “0.01 to 0.1 wt. %,” such that the nickel range above 0.1 wt% up to 0.2 wt% is not supported. 
The earliest effective filing date afforded to the instant claim 21, and the dependent claims wherein the broader nickel range persists therethrough (claims 25-26), is the filing date of the instant, non-provisional application of 08/31/2021. 
The earliest effective filing date afforded to the instant claim 22, which excludes a nickel content, and claim 27, which includes a nickel content within the range supported by the disclosures the priority documents, is the filing date of the provisional application 62/583,271 of 11/08/2017. 



Specification
The disclosure is objected to because of the following informalities:
[0039] "...the appearance shown in the figures is one of many ornamental appearances that can be employed to achieve the stated functions of the apparatus," refers to an apparatus in the figures; however, there is no apparatus in the figures.
Appropriate correction is required.

Claim Objections
Claims 25-27 are objected to because of the following informalities:
In claims 25-27, “the lead-free, silver-free alloy of claim 21” is suggested to read “the lead-free, silver-free solder alloy of claim 21” to improve claim language continuity (see claim 22).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 21 contains the following new matter “…to 0.2 wt% nickel,” as from the instant disclosure, it is not clear that Applicant had possession of a solder alloy as claimed containing nickel in an amount greater than 0.1 wt% and up to 0.2 wt%. The specification only provides nickel in amounts within the range of “0.01 to 0.1 wt. %” ([0005-0007, 0009-0010, 0046-0047, 0051-0052, 0056], Tables 2-3 and 5-7). With respect to changing numerical range limitations, consideration is made to ranges one skilled in the art would consider inherently supported by the original disclosure; however, the new claim limitation of “…to 0.2 wt% nickel” does not the meet the description requirement as the claim reads on embodiments outside of the broadest disclosed Ni range of 0.01-0.1 wt%. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2163.05(III). 
Claims 25-26 are rejected by virtue of their dependency on claim 21 and the new matter persisting therethrough. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 2020/0140975, hereinafter referred to as "Nishimura").
Regarding claims 21 and 25-27, Nishimura teaches a lead-free solder alloy containing Sn, Cu, Ni, Bi, and Ge, and may further contain Sb and Co, in the following amounts (claims 8-9):
Element
Instant claims
Nishimura Ranges
Relationship 
Cu
0.5-0.9 wt% (claim 21)
0.1-2.0 wt%
Encompassing

0.7 wt% (claims 25-26)


Bi
1.0-3.5 wt% (claim 21)
0.1 to <8 wt%
Encompassing

1.5 wt% (claims 25-26)


Co
0.02-0.08 wt% (claim 21)
 >0 to 0.1 wt%
Encompassing

0.05 wt% (claims 25-26)


Sb
0.02-0.09 wt% (claim 21)
>0 to <10 wt%
Encompassing

0.05 (claims 25-26)


Ge and/or Ni
0.001-0.01 wt% Ge and/or
0.01-0.2 wt% Ni (claim 21)
0.05-0.5 wt% Ni and 
0.006-0.1 wt% Ge
Overlapping 

0.006 wt% Ge and/or
0.05 wt% Ni (claim 27)

Encompassing
Sn and impurities 
balance
balance
-


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). It is further noted that the solder alloy of Nishimura does not require an Ag content, meeting a silver-free solder alloy as claimed. 

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US 2020/0376606, hereinafter referred to as "Yokoyama").
Regarding claims 21 and 25, Yokoyama teaches a solder alloy composition including [0026-0034]:
Element
Instant claims
Yokoyama Ranges
Relationship 
Cu
0.5-0.9 wt% (claim 21)
0.8-10 mass%
Overlapping
Bi
1.0-3.5 wt% (claim 21)
≤5 mass% total
Encompassing

1.5 wt% (claim 25)


Sb
0.02-0.09 wt% (claim 21)



0.05 wt% (claim 25)


Co
0.02-0.08 wt% (claim 21)
≤1 mass%
Encompassing

0.05 wt% (claim 25)


Ge and/or Ni
0.001-0.01 wt% Ge and/or
0.01-0.2 wt% Ni (claim 21)
≤0.3 mass% Ge
≤0.4 mass% Ni
Encompassing
Sn and impurities 
balance
balance
-


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). It is further noted that the disclosure of Yokoyama is absent of a Pb content, and the solder alloy disclosed does not require an Ag content, meeting the lead-free, silver-free solder alloy as claimed. 

Claims 21, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hagio et al. (JP2011251310A, hereinafter referred to as "Hagio"). The English language translation of Hagio provided with this action is being relied upon. 
Regarding claims 21, 25, and 27, Hagio teaches a lead-free solder alloy containing [0006]:
Element
Instant claims
Hagio Ranges
Relationship 
Cu
0.5-0.9 wt% (claim 21)
0-1.5 mass%
Encompassing

0.7 wt% (claim 25)


Bi
1.0-3.5 wt% (claim 21)
0.1-1.0 mass%
Overlapping
Co
0.02-0.08 wt% (claim 21)
0-0.5 mass%
Encompassing

0.05 wt% (claim 25)


Sb
0.02-0.09 wt% (claim 21)
0.05-0.25 mass%
Overlapping

0.05 (claim 25)

Encompassing
Ge and/or Ni
0.001-0.01 wt% Ge and/or
0.01-0.2 wt% Ni (claim 21)
0-0.5 mass% Ni
Encompassing (Ni)

0.006 wt% Ge and/or
0.05 wt% Ni (claim 27)


Sn and impurities 
balance
balance
-


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). It is further noted that the solder alloy of Hagio does not require an Ag content, meeting a silver-free solder alloy as claimed. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hagio et al. (JP2011251310A, hereinafter referred to as "Hagio") as applied to claim 21 above, and further in view of Tetsuro et al. (US 2016/0368102, hereinafter referred to as "Tetsuro"). The English language translation of Hagio provided with this action is being relied upon. 
Regarding claim 22, Hagio teaches a lead-free solder alloy wherein the only alloying contents required to be included in amounts greater than 0 mass% are Bi, Sb, and Sn. Hagio further teaches the solder alloy may include contents of Co and Cu, and also that Ge may be added as an antioxidant element [0006]. Therefore, the disclosure of Hagio is seen to render obvious a solder alloy consisting of Cu, Bi, Co, Sb, Ge, and Sn. 
Hagio discloses the following alloy contents [0006]: 
Element
Instant claims
Hagio Ranges
Relationship 
Cu
0.5-0.9 wt% (claim 22)
0-1.5 mass%
Encompassing
Bi
1.0-3.5 wt% (claim 22)
0.1-1.0 mass%
Overlapping
Co
0.02-0.08 wt% (claim 22)
0-0.5 mass%
Encompassing
Sb
0.02-0.09 wt% (claim 22)
0.05-0.25 mass%
Overlapping
Ge 
0.001-0.01 wt% Ge (claim 22)
-
-
Sn and impurities 
balance
balance
-


Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I).
Although Hagio discloses that Ge may be contained in the alloy as an antioxidant element [0006], Hagio is silent regarding a numerical range for the Ge content. 
Tetsuro teaches a tin-based, lead-free solder alloy containing Sn, Cu, Bi, and optionally, Sn, Co, and/or Ge. Tetsuro teaches that Ge may be included in 0.001 to 1.0 mass% [0040-0042]. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Tetsuro teaches 0.001 to 1.0 mass% Ge as being effective for suppressing oxidation of the soldered joint and improving wettability, and further improving long-term reliability of the soldered joint [0045]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Sn-Bi-Cu-Sb-Co-Ge solder alloy disclosed in Hagio to include Ge within a range 0.001 to 1.0 mass% as taught by Tetsuro in order to include Ge in amount sufficient to suppress oxidation of a joint formed during soldering while improving wettability as well as long-term reliability of the soldered joint. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736